DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response to the last Office Action, filed 6/10/2021, has been entered and made of record. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered. Applicant's arguments, in the amendment filed 2/9/2022, with respect to the rejections of Claims 1-12, 14-28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov et al.  (US 20160176397) in view of Saigusa et al (US 2017/0369055) . Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bourne et al (US 2013/0231858).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-12, 14-28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov et al.  (US 20160176397) in view of Bourne et al (US 2013/0231858)
As to claim 1, Prokhorov et al.  teaches computer-implemented method for predicting the potential path and movement of an object, the computer-implemented method comprising:  receiving moving object data including a speed and direction of travel of said moving object relative to a first user corresponding to said moving object at a first GPS Location( The navigation system 174 can determine the geographic location of the vehicle 100 and/or to determine a travel route for the vehicle 100 ( paragraph [0018]). The vehicle 100 can detect the presence of an oncoming object (e.g. oncoming vehicle 320 which is interpreted as the second user that is driving in the second travel lane 312; see paragraph [0090]); As used herein, "oncoming object" is an object that is being approached by a moving vehicle and that is itself moving toward the vehicle in a direction that is generally opposite to a travel direction of the vehicle., paragraph [0022] note that the hazardous behavior module 121 can be operatively connected to a set of predefined erratic movement profiles 117. In one or more arrangements, the set of predefined erratic movement profiles 117 can be included as part of one or more of the data stores 115. In one or more arrangements, the set of predefined erratic movement profiles 117 can be included as part of the hazardous behavior module 121. In one or more arrangements, one or more of the set of predefined erratic movement profiles 117 can be directed to sliding motions, such as may occur when an oncoming object is moving on a wet, icy or snowy road. In one or more arrangements, one or more of the set of predefined erratic movement profiles 117 can be directed to swerving motions, such as may occur when an oncoming object is being 
 receiving data from a Global Positioning Satellite (GPS) sensor for at least a second user that determines a location speed and direction of travel of the at least a second user(paragraph [0064-0067]); receiving data from a Global Positioning Satellite (GPS) sensor that determines a location of at least a second user ( assess and/or interpret data/information acquired by a sensor system 125 of the vehicle 100 to determine whether an oncoming object is exhibiting a hazardous behavior, the first user is interpreted in vehicle 100 and second user in vehicle 320 where The vehicle 100 can include a navigation system 174. The navigation system 174 can include one or more mechanisms, devices, elements, components, systems, applications and/or combinations thereof, now known or later developed, configured to determine the geographic location of the vehicle 100 and/or to determine a travel route for the vehicle 100 ( paragraph [0018]). The vehicle 100 can detect the presence of an oncoming object (e.g. oncoming vehicle 320 which is interpreted as the second user that is driving in the second travel lane 312; see paragraph [0090]). 
 Prokhorov does use GPS information from another user to determine a patenting path of the other vehicle (320) ( see paragraph [0064-0067]; see also paragraph[0023],[0030-0031] and [0039]);based on the set of merged data(based on the data, paragraph[0022-0026],[0030-0031],[0081-0084]), along with a street map grid, said server determines  a potential path of travel for the moving object relative to said at least second user  for calculated potential interaction of said moving object with said at least a second user, and said server sending sends a 
Note that Prokhorov teaches the vehicle 100 can be configured for risk mitigation with respect to oncoming objects. In one or more arrangements, the vehicle 100 can be configured so that, responsive to determining that an oncoming object exhibits a hazardous behavior, an altered travel route is determined for the vehicle 100. While such a determination is made, safe operation of the vehicle 100 can be maintained. "Maintaining safe operation of the autonomous vehicle" means that the forward movement of the vehicle 100 is continued while avoiding contact with another object in the external environment. The forward movement can be continued at the same speed, a reduced speed or even an increased speed, paragraph [0071] and [0081-0084]).
While Prokhorov teaches the matching of data Prokhorov does not teach “merging the received moving object data and the received GPS sensor data into a set of merged data  and said server sending a notification to said at least a second user if said at least a second user in in path of said future proximity of said moving object ”.
Boune clearly teaches the client 100 includes a future location client Comm Manager 114 where the mobile device actual location is provided using GPS, A-GPS, or some other data service, which obtains the device location is a known manner. Data is provided (via API 111) from a data service provider or obtained by the application natively ( paragraph [0028]).Bourne et al clearly teaches the Path Crossing Engine assimilates the future location paths for a user and compares the future location paths to that of their friends, social graph or wider groups of likeminded people. By day, hour or minute increments the distance, or proximity, between the future locations of friends is measured. Paths may physically cross or may come close to 
 It would have been obvious to one skilled in the art before filing of the claimed invention to merge the data of Prokhorov in order to project the future path of the object and  enable a prediction of a start location for future travel. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.  
As to claim 2, Prokhorov et al. teaches the computer-implemented method of claim 1,wherein the automatically determining a potential path of travel is further based on: one or more historical traits concerning the moving object; and a medium that the object is moving through * paragraph [0030-0031]).
As to claim 5, Prokhorov teaches the computer-implemented method of claim 1, wherein the moving object data  is a soldier, vehicle, drone, or ballistic (As used herein, “oncoming object” is an object that is being approached by a moving vehicle and that is itself moving 
As to claim 6, Prokhorov et al. teaches the computer-implemented method of claim 2, wherein for the determining a potential path of travel uses different weights are applied for the historical data, and the medium (paragraph [0028-0030]).
As to claim 7, Prokhorov teaches the computer-implemented method of claim 2, wherein the medium includes one or more of terrain, air, water, and space (paragraph [0028-0030]).
As to claim 8, Prokhorov et al. teaches the computer-implemented method of claim 7, wherein the medium changes over the potential path, the determining being adjusted as a function of change in the medium that the moving object would potentially move through over the potential path (paragraph [0052], [0071], [0081-0084]).
As to claim 9, Prokhorov et al. teaches the computer-implemented method of claim 2, wherein the one or more historical traits include statistical movement characteristics of the moving object (paragraph [0039-0040]; [00248],and [0273])).

As to claim 11, Prokhorov et al. teaches the computer-implemented method of claim 7, wherein the automatically determining a potential path of travel of the predicted location or range of locations and the potential path are based on predicting acceleration and speed of the moving object as a function of the moving medium that the object is moving through (paragraph [0037-0039]).
As to claim 12, Prokhorov et al. teaches the computer-implemented method of claim 7, wherein the  determining a potential path of travel of the predicted location or range of locations and the potential path further includes automatically adjusting maximum acceleration and maximum speed of the moving object as a function of the medium that the object is moving through(paragraph [0037-0039],[0059],[0070])
As to claim 14, Prokhorov et al. teaches the computer-implemented method of claim 1, wherein based on the set of merged data, the determining a potential path of travel is of both the predicted location and range of locations for the moving object, and the potential path of travel for the moving object (paragraph [0052], [0071], [0081-0084]).
As to claim 15, Prokhorov et al.  teaches the computer-implemented method of claim 1, further comprising providing a user interface for the first user for information entry via a mobile device or a built-in display; wherein at least some of the moving object data received is based on input from said first user using the user interface( paragraph [0067],[0081-0084]).
As to claim 16, Prokhorov et al.  teaches the computer-implemented method of claim 1, wherein the Global Positioning Satellite (GPS) sensor is located on a mobile device or a remote 
As to claim 17, Prokhorov et al. teaches the  computer-implemented method of claim 2, wherein the automatic determining a potential path of travel  comprises calculating an area from the predicted location or range of locations for the moving object, and determining whether one or more other objects are located within the area ( (paragraph[066] ;paragraph [0052], [0071], [0081-0084]).).
As to claim 18, Prokhorov et al.  teaches the computer-implemented method of claim 17, further comprising determining potential for interaction of the moving object with the other or more other objects, comparing the potential to a threshold (the hazardous behavior module 121 can be configured to compare a detected movement of an oncoming object to a set of predefined erratic movement profiles 117 to determine if there is a match. "Match" or "matches" means that the detected movement of an oncoming object and one of the predefined erratic movement profiles in the set of predefined erratic movement profiles are identical. In some embodiments, "match" or "matches" can also mean that the detected movement of the oncoming object and one of the predefined erratic movement profiles in the set of predefined erratic movement profiles are identical. For instance, the detected movement of the oncoming object and one of the predefined erratic movement profiles in the set of predefined erratic movement profiles can match within a predetermined probability (e.g., at least about 80%, at least about 85%, at least about 90%, at least about 95% or greater) or confidence level. In one or more arrangements, the determination of the extent to which the detected movement of the oncoming object matches with one of the predefined erratic movement profiles can be performed using artificial or computational 
As to claim 19, Bourne teaches the  computer-implemented method of claim 1, further comprising configuring a graphical user interface for displaying to a user the configuring of the graphical user interface being for one or more of: three dimensions; virtual reality interaction; and augmented reality interaction (paragraph [024-0025])
As to claim 20, Bourne teaches the computer-implemented method of claim 1, wherein the first user input includes one or more descriptors for the moving object (figure 3, and paragraph[0033])
As to claim 21, Bourne teaches the computer-implemented method of claim 20, wherein at least one of the one or more descriptors comprises a unique identifier for the moving object (figure 3, and paragraph[0033])
As to claim 22, Prokhorov et al.  teaches the computer-implemented method of claim 2, wherein the determining a potential path of travel of the predicted location or range of locations for the moving object and the potential path of travel for the moving object is based at least in part on a predicted destination for the moving object (paragraph [0022-0026]).
As to claim 23, Prokhorov et al.  teaches the computer-implemented method of claim 22, wherein the destination is predicted based on one or more of: (a) the one or more historical traits 
As to claim 24,Prokhorov teaches the  computer-implemented method of claim 2, further comprising receiving additional moving object data from at least a second user  concerning observing the moving object at a particular time ( paragraph [0034]); wherein the determining a potential path of travel includes said server triangulating a predicted location or range of positions and the potential path as a function of: the one or more reports from the first user and the at least a second user ( The sensor system 125 can include any suitable type of sensor. For example, the sensor system 125 can include one or more sensors configured to detect, determine, assess, monitor, measure, quantify and/or sense information about the vehicle 100. Alternatively, or in addition, the sensor system 125 can include one or more sensors configured to detect, determine, assess, monitor, measure, quantify and/or sense information about the external environment in which the vehicle 100 is located, including information about objects in the external environment. Such objects may be stationary object or moving objects. Alternatively, or in addition to one or more of the above examples, the sensor system 125 can include one or more sensors configured to detect, determine, assess, monitor, measure, quantify and/or sense the location of the vehicle 100 and/or the location of objects in the environment relative to the vehicle 100. Various examples of these and other types of sensors will be described herein. It 
As to claim 25, Prokhorov teaches the computer-implemented method of claim 24, wherein for the triangulating greater relative weight is given when the one or more reports includes multiple reports in a limited geographic area regarding the moving object ( The sensor system 125 can include any suitable type of sensor. For example, the sensor system 125 can include one or more sensors configured to detect, determine, assess, monitor, measure, quantify and/or sense information about the vehicle 100. Alternatively, or in addition, the sensor system 125 can include one or more sensors configured to detect, determine, assess, monitor, measure, quantify and/or sense information about the external environment in which the vehicle 100 is located, including information about objects in the external environment. Such objects may be stationary object or moving objects. Alternatively, or in addition to one or more of the above examples, the sensor system 125 can include one or more sensors configured to detect, determine, assess, monitor, measure, quantify and/or sense the location of the vehicle 100 and/or the location of objects in the environment relative to the vehicle 100. Various examples of these and other types of sensors will be described herein. It will be understood that the embodiments are not limited to the particular sensors described, paragraph [0036] and [0052])
As to claim 26, Prokhorov et al.  teaches computer-implemented method of claim 23, further comprising receiving additional sensor data from other sensors, wherein the triangulating is further a function the additional sensor data (( The sensor system 125 can include any suitable type of sensor. For example, the sensor system 125 can include one or more sensors configured to detect, determine, assess, monitor, measure, quantify and/or sense information about the vehicle 100. Alternatively, or in addition, the sensor system 125 can include one or more sensors 
As to claim 27, Prokhorov et al.  teaches the computer-implemented method of claim 1, wherein the method further comprises configuring the receiving of the sensor data and the moving object data to enable point-to-point communication in a mesh of the sensor data and the moving object data (paragraph [0068], [0101])
As to claim 28, Prokhorov et al.  teaches the computer-implemented method of claim 1, wherein further includes collecting sensor data comprises accelerometer data or gyroscope data from a mobile device (paragraph [0037],[0042).
As to claim 30, Bourne teaches the computer-implemented method of claim 1, further comprising: causing display of a plurality of projections/reachable range polygons as a function of potential methods of movement for the moving object (paragraph [0028])
As to claim 31, Bourne teaches the computer-implemented method of claim 30, wherein the potential methods of movement for the moving object include: in a vehicle on land; in a vehicle in air; in a vehicle in water; and other than in a vehicle (geo-coding API 109 for providing the server with information about the destination location, as well as a mapping and .
Claim 35 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov et al.  (US 20160176397) in view of Bourne et al (US 2013/0231858) and further in view of Penilla et al (2017/0197616)
While Prokhorov and Bourne teach the limitation above. They fail to teach “wherein the receiving moving object data corresponding to the moving object comprises determining a license plate number of the moving object and matching the license plate number to known to at least one of a home address, a business address, a work address, a relative and a related associate with the moving object for said server to predict said potential path of travel for the moving object for said server to predict said potential path of travel for the moving object.” 
However, Penilla teaches communication can therefore be processed from the traffic lights to the Internet by any one of the mentioned systems that are local to the traffic light or lights. In this manner, the state of particular traffic lights (and changes in state) at intersections can be monitored and a determination can be made as to which vehicles may have entered or are entering or are leaving a particular intersection. The identification of vehicles can be done utilizing an anonymous communication signals and exchange data (e.g., temporarily tag data). For example, identification of vehicles can be made such that the vehicles are identified as moving tagged objects that may be traversing a particular intersection, yet identification of the actual vehicle, users, ownership of the vehicle, may be omitted. In other embodiments, vehicles may be identified using license plates of the vehicles or by identification of a unique signal/ID of the vehicle, paragraph [0253]).Additionally, Penilla teaches in addition to traffic lights, other connected objects usable to determining generation of the alert include a second vehicle that is . 
				Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung	 can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664